524 F.2d 1148
91 L.R.R.M. (BNA) 2237, 78 Lab.Cas.  P 11,265
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.E.L. RICE AND COMPANY OF SOUTHGATE, INC., Respondent.
No. 74-2379.
United States Court of Appeals, Sixth Circuit.
June 13, 1975.

Elliott Moore, Deputy Associate Gen. Counsel, Michael S. Wolly, N.L.R.B., Washington, D.C., Bernard Gottfried, Director Region 7, N.L.R.B., Detroit, Mich., for petitioner.
Clunet R. Lewis, Jaffe, Snider, Raitt, Garratt & Heuer, Detroit, Mich., for respondent.
Before PHILLIPS, Chief Judge, and WEICK and EDWARDS, Circuit Judges.

ORDER

1
On receipt and consideration of an application for enforcement of an order of the National Labor Relations Board, reported at 213 N.L.R.B. No. 99;  and


2
On receipt and consideration of the briefs and record and oral argument in said case;  and


3
Noting that after an impartial card check on October 17, 1973, a recognition agreement was entered into between the parties on that same date, reciting in part;  "The Employer acknowledges that the Union represents a majority of employees in such bargaining unit";  and


4
Noting further that although the company subsequently refused to continue recognition and bargaining, no facts were adduced at the subsequent unfair labor practice hearing constituting affirmative evidence proving a lack of majority at the time of the recognition agreement, See Moisi & Sons Trucking, Inc., 197 N.L.R.B. 198 (1972);  and


5
Further noting the Board's conclusion that the union is and has been the exclusive representative of the employees in the respondent's bargaining unit and that said conclusion is supported by substantial evidence upon the whole record;


6
Now, therefore, the application for enforcement of the order of the Board is hereby granted.